t c memo united_states tax_court robert serenbetz and karen j serenbetz petitioners v commissioner of internal revenue respondent docket no filed date robert and karen j serenbetz pro sese margaret s rigg for respondent memorandum findings_of_fact and opinion jacobs judge by separate notices of deficiency both dated date respondent determined the following deficiencies in petitioners' federal income taxes year deficiency dollar_figure dollar_figure the dispute between the parties concerns the deductibility of losses reported by petitioners in and that are attributable to their vermont resort condominium in this regard we must decide whether the losses constitute passive_activity_losses under sec_469 which in turn depends upon whether petitioners materially participated in the rental of their condominium all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in newtown pennsylvania at the time they filed their petition they timely filed joint federal_income_tax returns for and the years under consideration in another notice_of_deficiency dated date respondent determined a deficiency in petitioners' income_tax that deficiency was also based on respondent's disallowance of a loss attributable to petitioners' vermont resort condominium petitioners disputed the determinations set forth in all three notices of deficiency in a letter to the court dated date which we received and filed as an imperfect petition on date the letter was delivered to the court by federal express and thus did not bear a united_states postmark because date is the 93rd day after the notice_of_deficiency for was mailed to petitioners we granted respondent's motion to dismiss and strike year robert serenbetz is a business executive during the years under consideration he was the president and chief operating officer of dna plant technology corporation an agricultural biotechnology company prior thereto he was a vice president of warner-lambert co and the president of american chicle mrs serenbetz is a homemaker during the years under consideration petitioners owned a condominium in notch brook resort condominiums a 50-unit development located in stowe vermont the vermont condominium all condominium_owners were members of the condominium association and those condominium_owners who wished to rent their units to third parties were partners in the notch brook hotel condominium partnership the partnership petitioners were members of the partnership as were about other owners the condominium association was governed by a board_of directors mr serenbetz was a member of the board_of directors of the condominium association in both and that board met on a regular basis and mr serenbetz sometimes participated in meetings by telephone in mr serenbetz spent hours preparing for and attending meetings reviewing minutes of meetings and discussing the meetings with his wife mr serenbetz spent hours in preparing for and attending board meetings and reviewing minutes of the board meetings the day-to-day rental operation of the partnership was run and managed by an on-site staff of nine employees of both the partnership and the condominium association the employees include a manager assistant manager bookkeeper front-desk staff person housekeepers and maintenance staff the employees maintained the partnership books_and_records maintained the units and grounds and marketed and advertised the rental operation the partnership pays for the property insurance utilities and repairs of the units owned by its partners the expenses from all of the partners' units were pooled and shared ratably among the partners based on the partner's partnership_interest which was based on his interest in the condominium association and the number of days each unit was available for rent during the year petitioners shared in partnership rental income for each day their unit was available for rent even if it was not actually rented under the partnership_agreement each unit owner is entitled to use his unit without charge for no more than weeks during the winter season and weeks during the summer season should the unit owner occupy his unit more than his her allotted time he is charged percent of the established regular seasonal hotel rate there is no limitation on the owner's occupancy during the other periods of the year petitioners and or their children used their condominium less than days during each year under consideration for the years under consideration petitioners reported the income and expenses of their vermont condominium as a trade_or_business activity on schedule c of their tax_return in they reported rental receipts of dollar_figure and expenses of dollar_figure resulting in a loss of dollar_figure in they had dollar_figure in rental receipts and dollar_figure in expenses resulting in a loss of dollar_figure petitioners used these losses to offset other income in and petitioners reported taxable_income of dollar_figure and dollar_figure respectively respondent determined that the losses from the vermont condominium constitute passive_activity_losses within the meaning of sec_469 and accordingly disallowed most of the losses in the years under consideration opinion pursuant to sec_469 a passive_activity_loss is generally not allowed as a deduction for the year sustained sec_469 defines a passive_activity_loss as the amount by which a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for such year passive activities are those activities which involve the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity ordinarily is treated as a passive_activity irrespective of whether there was material_participation sec_469 however an exception exists for rental_activity in which the average rental is no more than days sec_1_469-1t temporary income_tax regs fed reg date in the instant case the parties agree that the average rental period for petitioners' vermont condominium was less than days petitioners contend that they materially participated in the rental of their vermont condominium thus making sec_469 not applicable material_participation in an activity is defined as regular continuous and substantial involvement sec_469 petitioners contend that they satisfy the safe_harbor requirements of sec_1_469-5t temporary income_tax regs fed reg date for material_participation that section permits a finding of material_participation if the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year id petitioners claim they spent hours in the involvement of the operations of the rental of their vermont condominium in and hours in in this regard they testified by using a written activities list that was prepared from a contemporaneously kept diary as to specific tasks they performed during the years under consideration their written activities list for shows hours spent preparing federal and state_income_tax returns hours traveling to and from vermont for the annual meeting and party of the condominium association and hours preparing for attending discussing and reviewing minutes of meetings of the condominium association its board_of directors and the partnership the written activities list also records several hours for reviewing equipment and operating budgets and for paying property taxes special condominium assessments housekeeping bills and maintenance bills similar activities were recorded on the written activities list investor activities do not qualify as participation in a trade_or_business unless the individual is directly involved in the day- to-day management or operations of the activity sec_1 5t f ii temporary income_tax regs fed reg date much of petitioners' activities during and like those described above are investor activities or activities of a personal nature that do not qualify as participation in a trade_or_business see toups v commissioner tcmemo_1993_359 sec_1_469-5t temporary income_tax regs fed reg date the financial work done by petitioners was in connection with their investment the treasury regulations provide that work done by an individual in the individual's capacity as an investor in an activity shall not be treated as participation in the activity for purposes of this section sec_469 unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t temporary income_tax regs fed reg date here the day-to-day management or operations of the partnership was by a full-time staff rather than petitioners see mordkin v commissioner tcmemo_1996_ based on the record before us we are unable to conclude that petitioners spent more than hours participating in the rental activities of their vermont condominium during or however assuming arguendo that they did we believe that petitioners' participation in the rental activities of their vermont condominium was less than that of other individuals thus they do not come within the safe_harbor requirements of sec_1_469-5t temporary income_tax regs fed reg date petitioners contend that although the partnership's rental activities were conducted by an on-site staff of nine employees the number of on-site employees should be divided by the number of units in the partnership and when that is done it is unlikely that any of the nine on-site employees could have spent more than hours on petitioners' unit during or we do not agree with petitioners' logic the language of sec_1 5t a temporary income_tax regs contains nothing which suggests that participation should be computed on a per unit basis see goshorn v commissioner tcmemo_1993_578 it is settled law that taxpayers bear the burden of proving the determinations of the commissioner in a notice_of_deficiency are in error rule a 290_us_111 petitioners have failed to establish that they were material participants in the rental activities of their vermont condominium in or consequently we sustain respondent's determination that petitioners' losses during those years constitute passive_activity_losses under sec_469 to reflect the foregoing decision will be entered under rule
